,




                                                                  E

                                  OF    TE

                               Arinrxiu. TEX.AR    7S711


                                       October 17, 1973


         Honorable William H. Skelton                  Opinion No. H- 132
         Chairman
         Board of Pardons and Paroles                  Re: Effect of receipt of funds
         Room 501 John H. Reagan Bldg                      from Criminal Justice
         Austin, Texas 78701                               Council on appropriations
                                                           to the Board of Pardons
         Dear Mr.   Skelton:                               and Paroles

              You have submitted to us the following questions;

                           “(1) Can the Criminal Justice Council Grant
                     No. 3-51-1688, Computerized Data Management,
                     which has been approved and will be effective
                     September 1, 1973, to August 31, 1974, be imple-
                     mented without the General Revenue Funds appro-
                     priated to the Board of Pardons and Paroles for
                     1978-74 year being reduced by the amount of the
                     Grant?

                            “( 2) If the Computerized Data Management
                     Project is refunded by the Criminal Justice Coun-
                     cil for fiscal year 1974~75, can the funds be used
                     without the General Revenue Funds appropriated
                     to the Board of Pardons and Paroles for 1974-1975
                     being reduced by the amount of the Grant? ”

               The General Appropriations Act for fiscal 1974 (House Bill 139,
    ‘.   63rd Legislature) states at page 111-110:

                           “In the event that Criminal Justice funds are
                     available to the Board of Pardons and Paroles for
                     continuing programs being funded during the fiscal
                     year ending August 31, 1973, then the amount of




                                          p. 634
The Honorable William H, Skelton, page 2     (H-132)




            General Revenue funds appropriated to the Board
            of Pardons and Paroles shall be reduced during
            each year of the biennium, beginning September 1,
            1973 by the amount of Criminal Justice funds avail-
            able for these purposes. ” (emphasis added)

       The Criminal Justice Council approved Grant Control No. 3-51-1688,
providing for Computerized Data Management for the Board of Pardons and
Paroles for the period from September 1, 1973, to August 31, 1974, The
Computerized Data Management, an automated system designed to improve
the flow and procedures required to process the Board’s workload, is a
new program and was not funded during fiscal 1973, ending August 31, 1973.

       The appropriations bill only provides “continuing programs being
funded [by Criminal Justice Council grant4 during the fiscal yeariending
August 31, 1973” will create a reduction of the General Revenue funds. The
grant in question will not cause a reduction in General Revenue funds during
fiscal 1974. In addition, it is our opinion that a refunding by the Criminal
Justice Council of the Computerized Data Management program for fiscal
1975 will not result in a reducti& in General Revenue funds for that year.
The program will then be a “continuing program, ” but it stjll will not meet
the condition of “being funded during the fiscal year ending August 31, 1973. ”

                                SUMMARY

                   A reduction in appropriations for the Board of
            Pardons and Paroles provided for by the Appropriations
            Bill in the event of refunding by the Criminal Justice
            Council of “continuing programs being funded during
            the fiscal year ending August 31, 1973, I’is not required
            where a new program is funded to commence September
            1, 1973.




                                 p. 635
I




    The Honorable William H. Skelton, page 3   (H-132)



    APPROHED:




    Opinion Committee




                                   p. 636